Citation Nr: 1819722	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  15-26 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to disability rating in excess of 20 percent for right lumbosacral radiculopathy.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1956 to July 1958.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The Veteran testified before the undersigned during a May 2016 videoconference hearing.  A transcript is of record.

The Board previously remanded these issues in July 2016 for further development.  The development has taken place and the issues are returned to the Board for further action. 

In a December 2017 rating decision entitlement to a total disability evaluation based on individual unemployability due to service connected disorders was granted by VA, effective July 21, 2015.  As this was a full grant of the benefit on appeal, the issue of entitlement to individual unemployability is no longer before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012)


FINDINGS OF FACT

1.  The Veteran's lumbar degenerative disc disease has not been manifested by unfavorable ankylosis of the entire thoracolumbar spine, or by evidence of an intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past twelve months.

2.  The Veteran shows moderate incomplete paralysis of the anterior crural nerve. 

3.  The Veteran's lumbar disability is manifested by moderate incomplete paralysis of the sciatic nerve.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent for lumbar degenerative disc disease have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.21, 4.40, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2017).

2.  The criteria for a rating in excess of 20 percent for lumbosacral radiculopathy involving the right leg anterior crural nerve have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.123, 4.124, 4.124a; Diagnostic Code 8526 (2017).

3.  The criteria for a separate 20 percent rating for lumbosacral radiculopathy involving the right sciatic nerve have been met since May 10, 2017.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.123, 4.124, 4.124a; Diagnostic Code 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The records requested by Board remand have been submitted or evidence of attempts to obtain them has been submitted.  A report of General Information noted there are no records available from the Bronx VA Medical Center from March 2012 to present, no records from the New York VA Medical Center dated from March to April 2012, and that the last date of treatment from the Miami VA Medical Center was October 2009.  

In light of these responses VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017)

Laws and Regulation 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula for Diagnostic Codes 5235-5243.

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 40 percent evaluation is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  

If an intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  Id. Note (2).

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, the rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves. 

The Veteran's right lower extremity radiculopathy is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8626 (anterior crural nerve).  Under this Code a 20 percent rating is warranted for moderate incomplete paralysis; and a 30 percent rating is warranted for severe incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8526.

Under Diagnostic Code 8520, mild incomplete paralysis of the sciatic nerve, as well as neuritis and neuralgia of that nerve, warrants a 10 percent rating.  Moderate incomplete paralysis is assigned a 20 percent rating, and moderately severe incomplete paralysis is warranted for a 40 percent rating.  38 C.F.R. § 4.124a.

The rating schedule provides guidance for rating neurological disabilities.  With regard to rating neurological disabilities, cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.

The maximum rating that can be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.   Cranial or peripheral neuralgia, usually characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a. 

In rating a peripheral nerve disability, neuritis, characterized by a loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, can receive a maximum rating of moderate incomplete paralysis, except for tic douloureux or trifacial neuralgia, which may be rated up to complete paralysis.  38 C.F.R. § 4.124. 

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  

The words "slight," "mild," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.

Analysis 

Lumbosacral degenerative disc disease 

The Veteran reports increased pain from his back disability, and that the disorder has worsened since his last examination.  

The Veteran was provided a VA spine examination in July 2013.  That study did not indicate unfavorable ankylosis of the entire thoracolumbar spine.  The examination did notate an intervertebral disc syndrome, but made no mention of physician prescribed bed rest or of incapacitating episodes having a total duration of at least two weeks during the last 12 months.  The examiner characterized the total duration of any incapacitating episodes over the last 12 months as less than a week.

The Veteran was also provided a VA spinal exam in May 2017.  There was no indication of unfavorable ankylosis of the entire thoracolumbar spine.  The examiner noted that the appellant did use bed rest to treat his intervertebral disc syndrome but the examiner did not note any evidence that bed rest was prescribed by a physician.  The examination noted painful motion upon examination and X-ray evidence of arthritis.  

In light of the foregoing, the Board finds that the criteria for a rating greater than 40 percent are not met or more nearly approximated.  That is, the disability picture has never been manifested by unfavorable ankylosis of the entire thoracolumbar spine.  The Board acknowledges the examination report indicates that the Veteran has intervertebral disc syndrome.  There is no evidence, however, of any incapacitating episodes as that term is defined by regulation.  Hence, a higher rating is not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

In making the above determination, the Board has considered the Veteran's complaints of functional impairment, but the evidence does not show adequate pathology sufficient to warrant higher ratings based on pain on motion or other factors.  It bears repeating that the general rating formula for spinal disorders evaluates diseases and injuries of the spine based upon limitation of motion, and that those criteria are controlling regardless whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Radiculopathy 

The Veteran has claimed that his right lower extremity radiculopathy has worsened since his last examination.  He was assigned a 20 percent disability rating under the Diagnostic Code 8526 for moderate incomplete paralysis of his quadriceps stemming from the anterior crural nerve.  

The Veteran was provided a peripheral nerves examination in July 2013.  This examination revealed moderate incomplete paralysis of the anterior crural nerve.  Decreased sensation was also demonstrated at the upper anterior thigh and at the thigh/knee areas.  

At his 2016 hearing, the Veteran described pain shooting down his right leg from the waist and that his leg was numb afterwards.  

During the May 2017 spinal examination mild pain was demonstrated in both lower extremities and with moderate light lower extremity paresthesias, dysesthesias, and numbness.  This examination also demonstrated decreased sensation in the right lower leg and foot.  The results of the examination indicated involvement of the sciatic nerve.  Sensory examination of the upper anterior thigh revealed normal findings, and did not mention the anterior crural nerve.  

The results of these examinations tend to show that the Veterans radiculopathy is wholly sensory and, as discussed above, regulation prescribes that the maximum disability characterization in that instance is moderate.  38 C.F.R. § 4.123, 4.124a.

The Board finds that the criteria for a rating greater than 20 percent for radiculopathy relating to the right anterior crural nerve is not met or more nearly approximated.  That is, the disability picture has never been manifested by severe incomplete paralysis of the quadriceps extensor muscles.  38 C.F.R. § 4.124a, Diagnostic Code 8526.  However, the May 2017 examination did demonstrate a distinct sciatic nerve expression due to lumbosacral radiculopathy that was not described in the 2013 examination and deserves compensation.  The May 2017 examination showed sciatic nerve involvement and radiculopathy extending into the lower leg and foot.  These symptoms presented as moderate. 

In light of these findings, the Veteran is denied entitlement to a rating in excess of 20 percent for right lumbosacral radiculopathy related to the anterior crural nerve, but is granted a separate rating of 20 percent, under Diagnostic Code 8520 effective May 10, 2017, for lumbosacral radiculopathy involving the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520.



ORDER

Entitlement to a rating in excess of 40 percent for lumbar degenerative disc disease is denied.

Entitlement to a rating in excess of 20 percent for right lumbosacral radiculopathy, expressed by the anterior crural nerve, is denied.

Entitlement to a separate 20 percent rating for right lumbosacral radiculopathy involving the sciatic nerve, is granted effective May 10, 2017, subject to the laws and regulations governing the award of monetary benefits. 




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


